OFFICE    OF THE ATTORNEY        GENERAL        OF TEXAS
                                    AUSTIN




Eonorabl8GeorgeB.Gheppard
CQzptrollu of Pub110Aoaountu
Awtin, Texas




                we have year 18tt
0pbii011   0n   the routwig   q00
                                                           t*ined in Rou"
                                                      titheforty-sevaath
                                                        dallaqaont bofom
                                                       r that anlw?'




                                                  ---9-           --
                                                  i¶ bz9    the        Mata   or   Tuaa




                8sotion   3 of   uala A&   rea411, 1x1 part,             uo irollmmt
EonorableOeorgsH. Sheppard,page 2


     within the Countyof Calhouu.InalrdIn~rolling4took of
     railroadccm1panIe6,  a6 heresinabovepravided;and hs 6hal.l
     accompanythe 6(1E14 With an 1temIzed6t6t43U3LIt lrhoring ruu
     di6~06itiOn Or 4l.l such tUe6 aolleoted.    The aala aiw6amor
     end oolleotoror -taxes6hel.l  r0md     hi6 report to th6
     Camptroll4rand shall make a like resort to ths,oItytrearuru
     or -ih~city or Fort L6vac~ 4nd he shall IMY oY4r tb the olte
     tr4a6ur4r0r the city 0r Port Lavaoa all 0r tb4 aon4m      ool-
     1 eat
     ~esy~url.ne     said math, leas such amounts66 4r4 8llowea
     by lew for aeseaslngaad oolleoting;   6&me. l * 4,"(Under6eorIng
     our8 ) .

           It will be ob6ervedfrom the tmdsreaorsd portlonc of
the 'aboveoitsd aeotlom of E. B. 7 that It wa6 the Q&mntIoa
of the L4&lature'to grant and donate4ll taxes aolleot4dafter .
Septemberl, 194l, Irrespectiveof the nature or suoh.tax46,that
Is to 641, whetherdurrrntor ddlfoqusnt. Partl,oalnrly do w
call yourattontloato that portionof,SeotIon3 abaro quotd,
which r&da!
           ** * * he rbnll pay over to the City Trearuror of the
     City of Port La~aaaall of ths monsye aellooto6 by hia iraa
        to ad ~aloreotaxsa lai4d ior general@rp0446    durring
     g
     --~, d -t&     +    I   *a.
        .-..:.

             64 ~&of th0 n0ra *14&4d4 in 0ti opinian,ha8 no
p4&Iodlar bearing upon the type of tax&hat       de&l   bm retalnd
by the~a~~~emor and oolleator   and paid over to the City of Port
Lavaaa. obpiOU64 LLOtU48 O(uLbe Wll4&4d Wll466 th.y hY4
bran 14v14db,  hnd ths abors quotedphra64 6144~16that the l6n46sor
and oolleoter   of t4xru.slmll p6y oY4r to the 0Itytreastira6ll
o? ths money6 oollsotedby him fraa State ad Yaloraap,tuw      6urIne
each or aald~monthrwIthIn th4 tu4ntyyear p4rIod ao661~4nalng
Sept(ilEb4r Xl 19&l<
            You 4r4, th4r4foresadvl64dth+t In o& opInIonthI6
,gr4ntapplI48to taxesg#Wi w4re daliaqnsltbsior4?ept4mber1,
 1913, and whIah lpayba oolleotedattsr that dats.
                muding                                      awwor#
                             that ths foregoing6atIsfaotorIly
your &lquIry,we are
,APPR(IVED
        DSC 18, 194l                         Vbry trulp yourr
(SIGNED)GRCVEV SELLEZ&                  ATTORNEX GFSHAL   OF TEXAS
FIRST ASSIS'fAt?'l! $m&%'
                                        By (SQned) CLAMWE    E. CRCWE
Cl?C-6                                                    Assirtant

 O.K. G.&L.                          APXOVED OPIXIONCt%h!ITl'E
                                     Ey $.w.B. Chairman